DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments filed 3/10/2022
Applicant’s Amendments correct the previous informalities in the claims, and therefore the previous claim objections are withdrawn.
Applicant’s Arguments regarding the drawing objections have been considered and are not persuasive. 
Applicant asserts that the drawings are correct, but the Examiner respectfully disagrees. If the edge in FIG 2c where 114 is pointing is supposed to be open/empty space, then there is no continuous surface for the temperature indicia to exist on. It is understood that the base indicia surfaces need to have a complete circumference line through 114 to make sense. Therefore, the drawing objection is not withdrawn.
Applicant’s Amendments/Arguments overcome the previous prior art rejections of record, but necessitate new consideration as the scope of the claims (and by virtue its dependent claim) has changed significantly. Upon consideration: 
Claims 1, 5, and 7-11 are rejected over a newly applied set of references, led by Flores (US 9909685; previously cited), as described in the new prior art rejections below. As the rejections have significantly changed, the applicant’s Arguments regarding the previous prior art rejections have been considered but are moot as they do not apply to the current rejections.
Subsequently, claims 2-3, 6, 14-15, 18, and 21-23 are found to be allowable, as described in the new reasons for allowance below.  
Drawings
The drawings are objected to because FIG 2c is missing an edge line between 128. Otherwise, the base would be a broken shape which does not make sense with the location of the indicator. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores et al (US 9909685).

Regarding claim 1, Flores (FIGs 1-5) discloses “A safety device for a tap (FIG 4) having an operating mechanism (161) which is activated by a user (by rotating 161) to dispense boiling or near boiling water from the tap (device understood as capable of dispensing at least near-boiling water as it controls water of which includes hot water, and therefore understood to read on this functional language), the safety device comprising 
a grip member (113-118) for a user to hold when placing the safety device on the tap (understood that 113-118 are held when assembling 100 into the FIG 5 position), wherein the grip member comprises a base (117-118) from which at least one wall (115-116, including 103) extends; and 
a housing (120-121) comprising a pair of side walls (120-121) which extend generally perpendicular to the at least one wall of the grip member (see FIG 2), 
wherein when the safety device is releasably mounted on the tap having the operating mechanism (FIG 5, releasable via 122), the at least one wall of the grip member grips an outer surface of the tap (see interaction between 103 and stem of 161) such that the grip member is configured to be an interference fit on the tap (while not stated outright, it is understood that there is some degree of interference between 103 and 161 such that 103 can slightly compress around the stem of 161).”

Regarding claim 5, Flores (FIGs 1-5) discloses “wherein the housing (120-121) is integral with the at least one wall (115-116, 103) of the grip member (see FIGs).”

Regarding claim 7, Flores (FIGs 1-5) discloses “wherein the base is substantially planar (117-118 have a planar annular rims that face each other, read on “substantially planar” as the shape has a planar face).”

Regarding claim 9, Flores (FIGs 1-5) discloses “wherein the at least one wall (115-116) of the grip member is curved. (see FIG 2)”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores.

Flores is silent regarding “wherein the at least one wall of the grip member extends substantially at right angles to the base.” Flores (FIG 5) instead shows an obtuse angle between 117-118 and 113-114.
	However, right angles are generally understood in the art, and there are only three choices of angles (acute, right, obtuse).
	Therefore it would have been obvious, before the effective filing date, to modify the shape of Flores to be any desired shape, in this case changing the obtuse angle to a right angle such that “wherein the at least one wall of the grip member extends substantially at right angles to the base” as choosing a known alternative angle type from a finite number of possible angle type to achieve the same expected result (grip wall extends from base) would be within routine skill in the art. A benefit would be to implement different aesthetic characters for the base instead of a duck head (such as other animals/shapes/toys).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Deutsch et al (US 1402220).

Flores is silent regarding “further comprising a visual indicator to indicate that the tap dispenses near boiling or boiling water.”
However, Deutsch (FIGs) teaches an outer tap attachment (structurally analogous to Brewton and Yandle) having indicia for labeling the status of the water in the tap (see FIGs).
Therefore it would have been obvious, before the application’s effective filing date, to modify the safety mechanism of Flores with “a visual indicator to indicate that the tap dispenses near boiling or boiling water”, as taught by Deutsch, to provide the user with a means for indicating the tap temperature.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Martin (US 4301828).

Flores is silent regarding “wherein the safety device is made from a thermoplastics material.”
However, Martin teaches it is known in the art of tap covers (analogous to Flores) to make the cover from thermoplastic (Column 5 lines 60-65).
Therefore it would have been obvious, before the application’s effective filing date, to modify the safety mechanism of Flores to be “made from a thermoplastics material”, as taught by Martin, to use a known accessible material having the added benefit of being impact-resistant for more durability.

Allowable Subject Matter
Claims 2-3, 6, 14-15, 18, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, closest prior art of record Flores is silent regarding at least “wherein the pair of side walls of the housing define a chamber comprising a first open end through which the operating mechanism is inserted into the chamber and an opposed second end which is smaller than the first end” in the context of intervening claims. In Flores the housing side walls 120-121 abut without any space inbetween.
	It would warrant undue hindsight reasoning and possibly render the device inoperable to modify Flores to teach this claim, and therefore claim 2 is non-obvious.
	Claims 3 and 23 are also allowable by virtue of their dependency on claim 2.

Regarding claim 6, closest prior art of record Flores is silent regarding at least “wherein the at least one wall of the grip member comprises a plurality of walls with a gap between each adjacent pair of walls” in the context of intervening claims. In Flores the wall(s) 115-116 are in abutment with no gaps.
 	While the modification could be physically possible, it would warrant undue hindsight reasoning to make the modification based on the prior art of record. Therefore, claim 6 is non-obvious.

Regarding claim 14, closest prior art of record Flores is silent regarding at least “the operating mechanism is housed within the housing” in the context of the claim and intervening claims. In Flore FIG 4, the operating member is surrounded by the grip member while the housing 120-121 does not surround anything per se.
It would warrant undue hindsight reasoning and possibly render the device inoperable to modify Flores to teach this claim, and therefore claim 14 is non-obvious.

	Claims 15, 18, and 21-22 are also allowable by virtue of their dependency on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A device similar to the application is disclosed by Reed (US 3306643).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753